          Case 2:18-cv-03831-AB Document 83 Filed 05/15/20 Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                      FOR EASTERN DISTRICT OF PENNSYLVANIA

STEVEN BELT, LAURA COUNCIL,
GRACE CASTRO, and JAMES HARRIS,
individually and on behalf of all others
similarly situated and the Putative Classes

               Plaintiffs,
                                                     Civil Action No.: 18-3831-AB
               v.
                                                     PLAINTIFFS’ RESPONSE TO
P.F. CHANG’S CHINA BISTRO, INC.                      DEFENDANT’S SUPPLEMENTAL
                                                     AUTHORITY
               Defendant.




       Plaintiffs submit this brief response to Defendant’s submission of Cruson v. Jackson

National Life Insurance Co., 954 F.3d 240 (5th Cir 2020), and Molock v. Whole Foods Market

Group, Inc., 952 F.3d 293 (D.C. Cir. 2020), in its Notice of Supplemental Authority. (ECF No.

82.) Cruson and Molock are not binding and are factually distinguishable in ways material to this

Court’s forthcoming decision on Plaintiffs’ motion for conditional certification.

       Both Cruson and Molock concerned whether, in an uncertified Rule 23 class action,

putative class members’ claims may be subject to attack for lack of personal jurisdiction. The

plaintiffs in Cruson argued that the defendant waived personal jurisdiction defenses as to some

class members because it failed to raise them in an earlier Rule 12 motion. 954 F.3d at 249. The

Fifth Circuit concluded that because the defense was not “available” when the defendant filed its

Rule 12 motion, the defense was not waived. Id. at 250. Fundamental to that conclusion was the

fact that the putative class members were “not yet before the court” because no class had been

certified. Id. Similarly, the D.C. Circuit in Molock held that because putative class members in

uncertified Rule 23 class actions are not parties before a court, the defendant’s motion to dismiss

                                                1
           Case 2:18-cv-03831-AB Document 83 Filed 05/15/20 Page 2 of 5




those putative class members for lack of personal jurisdiction was premature. 952 F.3d at 296–

97. Molock made clear that under Rule 23, “putative class members are added to the action …when

the action is certified….” Id. at 298.

        Cruson and Molock are inapposite here because there is an important difference between

Rule 23 class actions (e.g., Cruson and Molock) and FLSA collective actions. Putative Rule 23

class members are “not yet before the court” prior to certification, and are only “added to the

action” when it is certified. In contrast, opt-in Plaintiffs under the FLSA are parties before the

court once they file their written consent to join the case with the court. See 29 U.S.C. § 216(b)

(“No employee shall be a party plaintiff to any such action unless he gives his consent in writing

to become such a party and such consent is filed in the court in which such action is brought.”);

see also Halle v. W. Penn Allegheny Health Sys. Inc., 842 F.3d 215, 225 (3d Cir. 2016)

(recognizing that “every plaintiff who opts in to a collective action has party status, whereas

unnamed class members in Rule 23 class actions do not.”); Mickles v. Country Club Inc., 887 F.3d

1270, 1278 (11th Cir. 2018) (determining that “those who opt-in [to a collective action under 29

U.S.C. § 216(b)] become party plaintiffs upon the filing of a consent and that nothing further,

including conditional certification, is required.”)

       In opposition to Plaintiffs’ motion for conditional certification, Defendant argues that this

Court lacks personal jurisdiction over Defendant for the claims of the opt-in Plaintiffs and putative

opt-in plaintiffs who did not work for it in the forum state. But, at the time Defendant filed its

Rule 12 motion, there were at least two opt-in Plaintiffs who filed their consent to join with the

Court (and so were “before the court”) and who did not work for Defendant in the forum state.

(See Pls.’ Reply Support Conditional Cert., ECF No. 77 at p. 12.) Defendant failed to raise its




                                                  2
           Case 2:18-cv-03831-AB Document 83 Filed 05/15/20 Page 3 of 5




personal jurisdiction defenses “available to it” at that time, and accordingly, those arguments must

be deemed waived under Fed. R. Civ. P. 12(h).1 (See id. at 10-13.)

       Even more, Molock and Cruson do nothing to change the fact that an opt-in plaintiff’s

“party plaintiff” status under the FLSA does not mean personal jurisdiction over a defendant is

required as to each opt-in plaintiff’s claims.2 (See Pls.’ Reply Support Conditional Cert., ECF No.

77 at 13-16.)

       As fully explained in Plaintiffs’ Reply, Defendant’s personal jurisdiction arguments aimed

to defeat nationwide conditional certification should be rejected, and its supplemental authority

does not change such conclusion. (See id. at pp. 10-21.)



Dated: May 15, 2020                                   NICHOLS KASTER, PLLP

                                                      s/ Reena I. Desai_______________
                                                      Reena I. Desai, MN Bar # 0388311*
                                                      Jay E. Eidsness, MN Bar # 0395347*
                                                      4600 IDS Center, 80 S. 8th Street
                                                      Minneapolis, Minnesota 55402
                                                      Telephone (612) 256-3244
                                                      Email: rdesai@nka.com
                                                      *Admitted pro hac vice


1
   Further, assuming arguendo that Defendant has not waived its personal jurisdiction defense
(which it has) and personal jurisdiction must be satisfied as to each opt-in plaintiff’s claims (which
it does not), Defendant’s reliance on Molock and Cruson in fact contradicts its position that its
personal jurisdiction defense is appropriately decided at conditional certification. If extended to
FLSA collective actions, Molock and Cruson would support the conclusion that Defendant’s
personal jurisdiction arguments should be decided after conditional certification is granted and
after the notice period has expired, at which time Defendant’s personal jurisdiction defense is
“available” to it with respect to opt-in plaintiffs who joined during the notice period.
2
  Only the named plaintiff (not opt-in plaintiffs) in an FLSA collective action, for example, are
required to effectuate service of process upon a defendant as a prerequisite to the exercise of
personal jurisdiction. See Hammond v. Floor and Décor Outlets of Am., Inc., 2020 WL 2473717,
at *14 (M.D. Tenn. May 13, 2020) (recognizing that in an FLSA collective action, there has never
been a requirement that each individual opt-in plaintiff achieve individual service of process upon
the defendant, and holding that the only requirement for personal jurisdiction is that the defendant
is subject to personal jurisdiction in the forum to the named plaintiff’s claims).
                                                  3
Case 2:18-cv-03831-AB Document 83 Filed 05/15/20 Page 4 of 5




                                 LAW OFFICES OF PETER T. NICHOLL

                                 Benjamin L. Davis, III
                                 Charles Center South
                                 36 South Charles Street, Suite 1700
                                 Baltimore, MD 21201
                                 Telephone: (410) 244-7005
                                 Facsimile: (410) 244-8454
                                 Email: bdavis@nichollaw.com

                                 SCHALL & BARASCH

                                 Patricia A. Barasch
                                 110 Marter Ave #302
                                 Moorestown, NJ 08057
                                 Telephone: (856) 914-9200
                                 Email: pbarasch@schallandbarasch.com


                                 ATTORNEYS FOR PLAINTIFFS
                                 AND THE PUTATIVE COLLECTIVE AND
                                 CLASS ACTIONS




                             4
          Case 2:18-cv-03831-AB Document 83 Filed 05/15/20 Page 5 of 5




                                CERTIFICATE OF SERVICE

       I hereby confirm that a true and correct copy of the above was filed electronically on May

15, 2020 pursuant to the service requirements of the ECF/CM for the Eastern District of

Pennsylvania, which will notify all counsel of record.

                                                           s/ Reena I. Desai
                                                           Reena I. Desai




                                                5
